Citation Nr: 1315589	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California.

In July 2012 the Board remanded in order for the Veteran to be scheduled for a travel Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in March 2013. 

At the hearing the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

A review of the Virtual VA paperless claims processing system reveals only a transcript of the Veteran's March 2013 Board hearing and does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA audiology examination in April 2008.  At that time, he did not meet the standards for hearing loss under 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran submitted a private September 2012 private audiology evaluation that indicates that the Veteran has moderate to severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  Thus, the Board finds that the Veteran should be scheduled for a VA audiology examination to determine if the Veteran meets the standards for VA hearing loss and whether any hearing loss is at least likely as not related to active military service. 

The Veteran's July 1968 Report of Medical Examination for Induction listed the Veteran's spine as normal but also noted that the Veteran had minimal scoliosis. The Veteran did not have any complaints of any back condition during service.   According to a November 2012 private treatment note, the Veteran's current back diagnosis is left meicord lesion or myelitis at C5-6 and multi-level cervical degenerative disc disease and facet arthropathy with most significant associated findings of moderate spinal stenosis at C3-4 and C4-5.  The Board finds that the Veteran should be afforded a VA examination to determine if the Veteran's preexisting scoliosis was aggravated beyond a natural progression of the disease by his military service; the VA examiner should also determine if the Veteran's current diagnosed back condition is related to the Veteran's preexisting condition of scoliosis or is at least likely as not related to the Veteran's military service. 

The Veteran testified that he seeks medical care from only private physicians; the RO should contact the Veteran to obtain information and authorization in order to obtain any outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all updated VA and private treatment records.

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his bilateral hearing loss.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

A) Does the Veteran have a current diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385?

B) If the Veteran has a current diagnosis of hearing loss, is it at least likely as not (a 50 percent probability or greater) related to his military service, to include any in-service noise exposure?  Obtain a history of noise exposure during and after service and comment on any described exposure and its effects on any currently diagnosed hearing loss.  

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required. 

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of any current back condition.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions after taking a history of any back injuries in or after service from the Veteran:

A) Does the Veteran have a current diagnosed back condition?

B) For each current back condition, the VA examiner should determine if it is at least as likely as not (50 percent probability or greater) that such condition had its onset in or is otherwise due to the Veteran's military service.  

A) Does the evidence show that that the Veteran had scoliosis prior to entering his active duty military service?

1. If so, did the scoliosis grow more severe during his active duty service? 

2. If so, was the scoliosis aggravated (permanently worsened) beyond its natural progression by his military service? 

3. Is the Veteran's current back condition related to the Veteran's preexisting scoliosis?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


